PER CURIAM:
On consideration of the report of the Supreme Court Committee on Standard Jury Instructions (negligence cases) dated July 1, 1969, and the recommendations of that Committee in respect to certain amendments of and additions to the instructions which were published as Florida Standard Jury Instructions, pursuant to this Court’s order of April 19, 1967 (see 198 So.2d 319), it is ordered by the Court:
1. The Supreme Court Committee on Standard Jury Instructions and The Florida Bar be and they are authorized forthwith to publish and distribute the amendments of and additions to Florida Standard Jury Instructions submitted with the Committee’s report.
2. The Court refers to The Florida Bar’s Rules Committee, with the Court’s approval, the recommendation of the Supreme Court Committee on Standard Jury Instructions that the Rule of Civil Procedure entitled “Use of Florida Standard Jury Instructions,” adopted April 19, 1967 (198 So.2d 319-20), which was thereafter designated Form 1.949 (198 So.2d 320) and thereafter redesignated Form 1.985, be reclassified and renumbered as a rule rather than as a form.
3. The Supreme Court Committee on Standard Jury Instructions is continued as a Committee of this Court for the purpose of reviewing errors and inaccuracies in the published instructions and recommend*381ing to this Court additions and revisions that experience may prove beneficial.
Ft is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON, ADKINS and BOYD, JJ„ concur.